DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergeron et al. (US 2013/0176167).

	Regarding claim 1, Bergeron discloses a display apparatus, comprising: a light source (fig. 2, ¶ 3, ¶ 24, ¶ 26-28, light source 40);
	an optical phase modulator including a plurality of pixels, wherein the optical phase modulator is configured to modulate a phase of light from the light source for each pixel of the plurality of pixels by display of a phase distribution pattern indicated by phase distribution data (figs. 2-3, ¶ 26-35, phase SLM 48 modulates the optical beam according to compensated phase pattern of the SAR raw data; see also ¶ 55);
	a drive circuit configured to execute voltage application to the optical phase modulator, wherein the voltage application is based on the phase distribution data (figs. 2-3, ¶ 26-35, controller 64 addresses pixels of the phase SLM 48);
	a storage section configured to store data of an initial state of an amount of the voltage application corresponding to the phase distribution data (figs. 2-3, ¶ 26-35, buffer 60 buffers both the amplitude and the phase pattern of the SAR raw data; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; compensation phase figure 66 is generally stored in memory; steps are repeated on all sections; see also ¶ 36-45);
	and a controller configured to: divide a pixel region in the optical phase modulator into a plurality of division regions (figs. 2-3, ¶ 26-35, control unit 36; in step 104, a plurality of sections defined on the phase SLM 48 such that each section comprises a sub-group of the pixels of the phase SLM 48);
	detect a state of a reproduction image in a case where the display of the phase distribution pattern is performed in the optical phase modulator based on pieces of adjustment data different from one another in the plurality of division regions (figs. 2-3, ¶ 26-35, difference between the reference image and the produced calibration image is detected; a plurality of sections defined on the phase SLM 48 such that each section comprises a sub-group of the pixels of the phase SLM 48; see also ¶ 36-45 and figs. 6-10);
	control the drive circuit to execute the voltage application in each of the plurality of division regions in accordance with the detected state of the reproduction image in each of the plurality of division regions, wherein the control of the drive circuit is based on the pieces of adjustment data different from one another in the plurality of division regions (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; steps are repeated on all sections; see also ¶ 36-45 and figs. 6-10, combination of all estimated phase compensations defines the compensation phase figure),
	the control of the drive circuit is for the display of the phase distribution pattern in at least one division region of the plurality of division regions, the pieces of adjustment data indicates the amount of the voltage application by the drive circuit, and the amount of the voltage application corresponds to the phase distribution data (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; see also ¶ 36-45 and figs. 6-10);
	and adjust the amount of the voltage application based on the data of the initial state stored in the storage section and the detected state of the reproduction image (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; steps are repeated on all sections; see also ¶ 36-45 and figs. 6-10, combination of all estimated phase compensations defines the compensation phase figure).

	Regarding claim 3, Bergeron discloses wherein the controller is further configured to adjust the amount of the voltage application based on the phase distribution data in each division region of the plurality of division regions in accordance with the29SYP329636US01 detected state of the reproduction image in each of the plurality of division regions in a case where the display based on the pieces of adjustment data is performed in each of the plurality of division regions (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; steps are repeated on all sections; see also ¶ 36-45 and figs. 6-10).

	Regarding claim 6, Bergeron discloses wherein the storage section is further configured to store the pieces of adjustment data, and the controller is further configured to select specific adjustment data of the pieces of adjustment data based on an algorithm used to create the phase distribution data (figs. 2-3, ¶ 26-35, buffer 60; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; compensation phase figure 66 is generally stored in memory; steps are repeated on all sections; see also ¶ 36-45 and figs. 6-10, combination of all estimated phase compensations defines the compensation phase figure).

	Regarding claim 10, this claim is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron in view of Fukui et al. (US 2020/0183260).

	Regarding claim 8, Bergeron fails to disclose an optical intensity modulator configured to generate, as illumination light, an image using the reproduction image based on the phase distribution data; and modulate an intensity of the illumination light.
	Fukui teaches an optical intensity modulator configured to generate, as illumination light, an image using the reproduction image based on the phase distribution data; and modulate an intensity of the illumination light (¶ 2, known projector disclosed using a light phase modulation device in an illumination unit and using the illumination pattern as illumination light applied to a light intensity modulation device).
	Bergeron and Fukui are both directed to devices using optical phase modulators.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bergeron with the device of Fukui since such a modification provides a known projector that generates a projection image (Fukui, ¶ 2) and makes it possible to reconstruct a desired illumination pattern (Fukui, ¶ 2).

	Regarding claim 9, Fukui further teaches a projection optical system configured to project the image generated by the optical intensity modulator (¶ 2, known projector disclosed using a light phase modulation device in an illumination unit and using the illumination pattern as illumination light applied to a light intensity modulation device).

Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 10, Applicant argues “Bergeron does not describe adjusting the amount of the voltage application or addressing the pixels of one or more sections based on the difference between the reference image and the produced calibration image” (Remarks, p. 9).
Examiner disagrees.  As cited above, Bergeron discloses phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image (see Bergeron, ¶ figs. 2-3, ¶ 26-35).  Further, Bergeron discloses that the combination of all estimated phase compensations defines the compensation phase figure (see Bergeron, ¶ 36-45 and figs. 6-10).  Bergeron explicitly discloses that the phase-SLM controller 64 “addresses pixels of the phase SLM 48 to modulate the phase front of the optical beam with the compensated phase pattern” (Bergeron, ¶ 34).  In other words, the addressing of the pixels (the amount of voltage application) is adjusted based on the compensation phase figure 66 of Bergeron, and this compensation phase figure 66 (defined by the combination of all estimated phase compensations) is estimated based on a difference between a reference image and a calibration image.
The rejection of the claims is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626